Citation Nr: 1543549	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for hammertoes of the right foot.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for basal cell carcinoma.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for keratosis, cysts and chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision which addressed the claims for service connection for hypertension and erectile dysfunction and from a January 2010 rating decision which addressed the other issues now before the Board.  The Board initially denied the claims for hypertension and erectile dysfunction; but the decision was vacated by a January 2012 Court of Appeals for Veterans Claims (Court) Order, which remanded the matter for compliance with a January 2012 joint motion for remand (JMR).

The Board continued to development this claim, remanding the Veteran's claim in
April 2012 for a VA examination, which has since been obtained.

The issues of entitlement to service connection for hypertension, erectile dysfunction, hammertoes of the right foot, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In October 2015, the Board received a written statement of the Veteran in which he requested withdrawal of the issues involving basal cell carcinoma and keratosis, cysts, and Chloracne.  



CONCLUSION OF LAW

The criteria for withdrawing of a substantive appeal on the issues involving entitlement to service connection for basal cell carcinoma and for keratosis, cysts, and chloracne have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, the Veteran filed a substantive appeal perfecting his appeal to the Board of the basal cell carcinoma issue and the keratosis, cysts, and chloracne issue. 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015). 

In a statement dated October 5, 2015, the Veteran's representative indicated that the Veteran was withdrawing the issues of entitlement to service connection for basal cell carcinoma and for chloracne.  The representative included a statement signed by the Veteran in which the Veteran stated that he wanted to withdraw the issues involving basal cell carcinoma, and keratosis, cysts, and chloracne.  

As the criteria have been met for withdrawing the appeal as to these issues, the appeal as to these issues must be dismissed.  

ORDER

The appeal as to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for basal cell carcinoma is dismissed.

The appeal as to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for keratosis, cysts and chloracne is dismissed.  


REMAND

VA grants a 90 days period following notification of certification and transfer of records to the Board from the AOJ, and prior to adjudication of the appeal by the Board, whichever is earlier, for the appellant to submit a request for a personal hearing.  Following expiration of that 90 day period the Board will not accept a request for a hearing except where good cause is shown.  38 C.F.R. § 20.1304(b).  

In the Veteran's December 2010 Substantive Appeal, he requested a hearing before the Board at the local VA office.  In January 2013, the Board remanded the case for the AOJ to ensure that the Veteran was scheduled for the requested hearing.  

In September 2014, the AOJ informed the Veteran that the requested hearing had been scheduled for the following month.  Before the date of the scheduled hearing, the Veteran submitted a statement in which he withdrew his hearing request and asked that the AOJ forward the case to the Board for a decision.  

In December 2014, the Board sent a letter to the Veteran informing him that his case had been returned to the Board and he had 90 days from the date of the letter or until the Board issued a decision on his appeal, whichever comes first, to take certain actions.  

In a motion requesting a new hearing dated October 5, 2015, the Veteran's representative explained that, on September 23, 2015, the Veteran indicated that he withdrew the hearing request because of an illness in the family and he was out of town at the time of the hearing.  The motion was for a new hearing.  

While this will delay the adjudication of this case additionally, the Board finds that good cause has been shown for granting the motion.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in the order that this request was received.  All correspondence pertaining to this matter should be associated with the Veteran's claims file.  Once the hearing is conducted, or in the event the Veteran cancels his request or otherwise fails to report, the case should be returned to the Board, if needed.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


